UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 09-4863


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

GARLAND ELLISON,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. James C. Fox, Senior
District Judge. (4:08-cr-00062-F-1)


Submitted:   September 30, 2010           Decided:   November 4, 2010


Before KING, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Cohen, Wilmington, North Carolina, for Appellant. George
E. B. Holding, United States Attorney, Anne M. Hayes, Jennifer
P. May-Parker, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Garland Ellison was convicted of mailing threatening

communications, in violation of 18 U.S.C. § 876(c) (2006).                         He

now appeals, contending that defense counsel was ineffective.

We affirm.

            To allow for adequate development of the record, a

defendant     ordinarily         must    raise     a   claim    of     ineffective

assistance of counsel in a 28 U.S.C.A. § 2255 (West Supp. 2010)

motion unless it conclusively appears on the face of the record

that counsel provided inadequate assistance.                   United States v.

Richardson, 195 F.3d 192, 198 (4th Cir. 1999).                       Our review of

the record, including a forensic report and transcripts of the

competency    hearing      and    jury   trial,     reveals    that    ineffective

assistance    does   not    conclusively         appear   on   the    face    of   the

record.     We therefore affirm.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                          2